PHELPS, Justice.
This is an original petition in this court for a writ of habeas corpus made to obtain the release of petitioner, Charles Gusick, from the Arizona state prison, where he is serving an indeterminate sentence under judgment and sentence of the Superior Court of Maricopa County, entered in August, 1951.
The identical questions and the identical petition here presented have previously been twice before this court. First, in State ex rel. Jones v. Superior Court, on certiorari, 78 Ariz. 367, 280 P.2d 691, where we considered and determined every issue raised in this petition. We denied the petition. Again on October 30, 1956, in the case of Gusick v. Eyman, 81 Ariz. 182, 302 P.2d 944, we handed down an opinion dismissing an attempted appeal to this court from its own decision and judgment entered by it in State ex rel. Jones v. Superior Court, supra.
The petition showing no legal grounds for its issuance as heretofore pointed out in the decisions of this court, supra, it is therefore ordered that the petition be dismissed.
Petition is ordered dismissed.
LA PRADE, C. J., and UDALL, WIÑDES; and' SÍRUCKMEYER, JJ„ concur.